Citation Nr: 1015083	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the September 1994 and June 1995 rating 
decisions, which denied service connection for left shoulder 
dislocation, should be reversed or revised on the basis of 
clear and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
dislocation.

3.  Entitlement to service connection for a left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  In unappealed decisions, dated in September 1994 and June 
1995, the RO denied entitlement to service connection for 
left shoulder dislocation; the Veteran did not initiate 
appeals of these decisions and they became final.

2.  The Veteran filed an informal claim to reopen his 
previously denied claim for service connection for left 
shoulder dislocation in July 2004.

3.  The Veteran has not alleged any errors of fact or law in 
the September 1994 or June 1995 rating decisions that compels 
the conclusion, to which reasonable minds could not differ, 
that the results would have been manifestly different but for 
the errors.

4.  Evidence pertaining to the Veteran's left shoulder 
dislocation received since the June 1995 unappealed rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

5.  A left shoulder disability did not have onset in active 
service and is not otherwise etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  The September 1994 and June 1995 rating decisions, which 
denied entitlement to service connection for left shoulder 
dislocation, were not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The June 1995 rating decision that denied service 
connection for left shoulder dislocation is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the June 1995 rating decision is 
new and material, and the Veteran's claim for service 
connection for left shoulder dislocation is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

4.  The criteria for service connection for a left shoulder 
dislocation have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran essentially contends that previous rating 
decisions denied entitlement to service connection for a left 
shoulder dislocation should be reversed on the grounds that 
the RO committed CUE.  Specifically, in an informal claim for 
CUE in July 2004, it appears that the Veteran is arguing that 
the RO "ignored or dismissed [his] sufficient and 
justifiable evidence that [his] condition is military 
related."  The Veteran also alleges error with regards to 
VA's duty to assist, reasonable doubt, and duty to apply 
favorable presumptions.

The Board notes that the evidence of record indicates that 
the Veteran filed an original claim for service connection 
for a left shoulder dislocation in March 1994.  In a 
September 1994 rating decision, the Veteran was denied 
service connection for a left shoulder dislocation.  It was 
noted in this rating decision that the Veteran's left 
shoulder condition was considered to have been an acute 
condition which had resolved with no evidence of further 
problems or a chronic condition.  He was informed in a 
September 1994 letter that he was not entitled to 
compensation for a left shoulder dislocation.  The Veteran 
did not submit a timely substantive appeal with regard to 
this issue, and the denial became final.  

Again, in a June 1995 rating decision, the RO determined that 
the Veteran was not entitled to service connection for his 
left shoulder dislocation since there was no permanent 
residual or chronic disability demonstrated after the 
original inservice injury in September 1963.  The evidence 
simply did not establish a chronic left shoulder condition.  
The Veteran did not submit a timely substantive appeal with 
regard to this issue, and the denial became final.  

In July 2004, the Veteran submitted an application to reopen 
this claim.  The Veteran was issued a February 2005 letter by 
the RO informing him of his previous denial and directing the 
Veteran that his claim could not be reopened until he 
submitted new and material evidence with regard to this 
claim.  At that time, the Veteran did not submit new and 
material evidence and his claim to reopen was denied.

The United States Court of Appeals for Veterans' Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and  
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40,  43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

With respect to the Veteran's contention that the RO 
committed CUE by a failure of its duty to assist, a failure 
in the duty to assist does not establish CUE.  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a  
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet.  
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v.  
Brown, 6 Vet. App. 377, 384 (1994).

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative  
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id. 

Historically, the evidence of record at the time of the 
September 1994 and June 1995 rating decisions consisted of 
the Veteran's service treatment records, treatment records 
from the Fort Defiance Indian Hospital from February 1973 to 
January 1986, treatment records from Gallup Indian Medical 
Center from November 1965 to January 1994, and treatment 
records from the Chinle Comprehensive Health Care Facility 
from September 1990 to February 1994.

A service treatment report from October 1963 indicated that 
the Veteran dislocated his left shoulder while playing 
basketball.  However, remaining service treatment records 
suggest that the injury resolved as there were no additional 
complaints of or treatment for a left shoulder condition and 
the Veteran was capable of performing all of his duties until 
his discharge from service in March 1965.  There was no 
disability found at discharge.

Post-service medical records reflected that the Veteran was 
treated at the Gallup Indian Medical Center in January 1974 
for recurrent left shoulder dislocation.  The Veteran also 
had a history of four dislocations post-service, since the 
original inservice injury.  Subsequent records are negative 
for further complaints or treatment.

As noted earlier, in the September 1994 and June 1995 rating 
decisions, the RO denied service connection for left shoulder 
dislocation due to a lack of showing of chronicity.  The 
record to be reviewed for CUE must be based on the record and 
the law that existed at the time of this rating decision.  38 
C.F.R. § 3.105.

With respect to the crucial matter of whether the RO failed 
to apply the proper statutory law or regulation, or applied 
it incorrectly, such is not shown.  The Veteran has not 
demonstrated how the law was incorrectly applied other than 
to argue that the evidence at that time should have supported 
a grant of service connection for left shoulder dislocation.  
This is not a valid CUE claim, as reasonable minds could 
differ on whether, in fact, the evidence supported a grant of 
service connection for left shoulder dislocation.  A valid 
clear and unmistakable error claim cannot be based on the 
argument that the previous adjudication improperly weighed 
and evaluated the evidence.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  Further, CUE is not mere misinterpretation of 
facts.  Oppenheimer v.  Derwinski, 1 Vet. App. 370, 372 
(1991).

The September 1994 and June 1995 rating decisions were 
consistent with and  reasonably supported by the evidence 
then of record and the existent legal authority, and they did 
not contain undebatable error that would have manifestly 
changed the outcome.  Therefore, the Board concludes that the 
record does not establish that, but for an error in the 
September 1994 and/or June 1995 decisions, service connection 
would have been granted for a left shoulder dislocation.  The 
Board finds there is no indication that the RO's denials of 
service connection for a left shoulder condition were 
"undebatably incorrect" so as to warrant a finding of CUE.  
See Russell, 3 Vet. App. at 313.  As such, the criteria for a 
finding of CUE in the 1994 and 1995 rating decisions have not 
been met.

Based on the above, the preponderance of the evidence of 
record is against a grant of a revision or reversal of the 
September 1994 and June 1995 rating decisions based on CUE, 
and his claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).




New and Material Evidence

In June 1995, the RO denied service connection for a left 
shoulder dislocation.  The Veteran did not initiate an appeal 
of this decision.  Therefore, the decision is final.  38 
U.S.C.A. § 7104 (West 2002).  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  The Court has clarified 
that, with respect to the issue of materiality, the newly 
presented evidence need not be probative of all the elements 
required to award the claim as in this case dealing with a 
claim for service connection.  Evans v. Brown, 9 Vet. App. 
273 (1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  The evidence to 
be considered in making this new and material determination 
is that added to the record since the last final denial on 
any basis.  Id.

In the June 1995 rating decision, the RO denied the Veteran's 
claim for left shoulder dislocation because a left shoulder 
dislocation was not shown to be chronic and the Veteran 
failed to show a chronicity in symptomatology.  Based on this 
denial, in order to reopen his claim for service connection 
for a left shoulder dislocation, the record must show the 
receipt, since the June 1995 final disallowance, of non-
redundant and non-cumulative evidence establishing that the 
claimed disability is chronic or that a current left shoulder 
disability is related to active service.

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

Since the last final disallowance in June 1995, two medical 
opinions regarding the etiology of the Veteran's left 
shoulder disability have been submitted for the record.  This 
evidence is clearly not redundant or cumulative, relates to 
an unestablished fact necessary to substantiate the claim 
(specifically, establishing a nexus between the Veteran's 
current condition and his in-service injury), and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that the Veteran's claim for service 
connection for a left shoulder disability is reopened and the 
merits of the claim will be addressed.

Service Connection

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).


A service treatment report from October 1963 indicated that 
the Veteran dislocated his left shoulder while playing 
basketball.  There were, however, no additional complaints of 
or treatment for a left shoulder condition throughout the 
remainder of the Veteran's period of active service which 
lasted an additional seventeen months.  Additionally, a 
separation report of medical examination from February 1965 
indicates that the Veteran had a normal clinical evaluation 
of his upper extremities, including strength and range of 
motion.  In an associated report of medical history, the 
Veteran reported that he had no bone, joint, or other 
deformity and no painful or "trick" shoulder.  These 
records tend to show that while the Veteran had an in-service 
injury to his left shoulder, it resolved before the Veteran 
separated from active service, providing evidence against his 
claim.

Post-service medical records reflect that the Veteran was 
treated at the Gallup Indian Medical Center in January 1974 
for recurrent left shoulder dislocation.  The Veteran also 
had a history of four dislocations post-service, since the 
original in-service injury.  However, subsequent records were 
negative for further complaints or treatment.

A submission from Dr. "R.F." in April 2006 provided a nexus 
opinion as to the relationship between the Veteran's in-
service left shoulder injury and his current condition.  Dr. 
R.F. opined that "[a] remote history could certainly be a 
cause of on going shoulder pain, [decreased range of motion], 
and other joint pathology including dislocation."  This 
medical opinion provides evidence somewhat in favor of the 
Veteran's claim as it establishes that it is possible that an 
in-service injury could be a cause of a current disability.

In April 2007, the Veteran underwent a VA examination of his 
shoulder.  There, the examiner indicated her review of the 
claims file along with the Veteran's medical records.  After 
a thorough physical examination, the examiner opined that the 
"[l]eft shoulder [status post] rotator cuff repair is less 
likely as not (less than 50/50 probability) caused by or a 
result of left shoulder dislocation in service."  She 
continued her medical opinion by explaining that the Veteran 
had dislocations of the shoulder in 1963 and then again in 
the 1970s.  The Veteran, she noted, had no further shoulder 
problems until 2003.  At that time, both shoulders were 
involved and both required rotator cuff repair.  Therefore, 
the examiner concluded that because of the length of time 
between the original injury in 1963 and the rotator cuff 
repair, and due to the bilaterality of the condition, it is 
not at least as likely as not that the original shoulder 
injury is related to the rotator cuff repair.

The April 2007 medical opinion weighs heavily against the 
Veteran's claim for service connection for left shoulder 
disability as it fails to establish a relationship between 
the Veteran's current condition and his in-service injury and 
provides well-reasoned rationale for the opinion that the 
current disability is not likely related to the in-service 
event.  The examiner also addressed the issue of chronicity 
and concluded that the Veteran's medical history did not 
indicate a left shoulder condition that was chronic in 
nature.

The record contains two medical opinions which address 
whether the Veteran's current left shoulder condition is 
related to his service.  In cases such as this, where there 
are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that the April 2007 VA examiner's opinion is more 
probative than Dr. R.F's April 2006 private opinion for 
several reasons.  First, there is no indication that Dr. R.F. 
reviewed the Veteran's claims file and the relevant service 
treatment history or post-service treatment records.  Hence, 
her opinion was based on less documented information than 
that upon which the April 2007 VA examiner based her opinion.  
In addition, Dr. R.F provided no rationale for her medical 
opinion and simply provided a conclusory statement as to the 
etiology of the Veteran's current left shoulder disability.  
Furthermore, the opinion simply reflects that it is a 
possibility that an injury many years ago could cause a 
disability that is present today.  The physician did not 
provide any comments on weighing the time that had passed 
since the in-service injury, the bilateral problems with the 
shoulders or the fact that the Veteran was able to perform 
his service duties for over a year without complaint.  As 
such, the opinion simply provides evidence of something that 
is possible without attaching any likelihood to that 
possibility.

In contrast, the VA examiner indicated her review of the 
claims file, including the Veteran's service treatment 
records and substantiated her opinions with reasoned 
rationale.  The basis of the VA examiner's opinion covers a 
much broader scope with the Veteran's entire medical history 
in consideration.  Additionally, the examiner discussed the 
current disability and the reasons why she determined that it 
was not at least 50 percent possible that an in-service 
injury caused the current disability.  Therefore, given that 
the VA examiner has a more comprehensive history of the 
Veteran's service treatment records as opposed to the private 
physician who, ostensibly, only had the Veteran's statements 
of history as reference, and given the detailed rationale of 
the VA examiner's opinion, the Board finds the opinion of VA 
examiner to be more probative.

As to the Veteran's own contention that his current left 
shoulder condition is related to service, the Board notes 
that some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.

Here, the Board finds that the Veteran's opinion as to 
whether his current left shoulder disability is related to 
service is not competent evidence because a current left 
shoulder condition, as it relates to his service from years 
ago, is a medical question too complex to be the subject of 
the opinion of a layperson.  While the Board appreciates the 
Veteran's belief that his current left shoulder problems 
started with the in-service injury, the medical evidence and 
lack of evidence reflective of a chronicity of symptomatology 
are deemed more probative.  Furthermore, his opinion is 
outweighed by the passage of time without complaints and the 
medical opinion specifically discussing the likelihood of the 
current disability being caused by the single in-service 
event.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the 
favorable evidence outweighs the unfavorable evidence or if 
the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In this case, the in-service and post-service medical 
evidence (which are found to provide evidence against this 
claim) are more probative than the Veteran's assertions as to 
whether his current left shoulder disability is related to 
his service.  Hence, the preponderance of the evidence of 
record is against a grant of service connection for left 
shoulder disability, and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in July 2004, February 2005, and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), by 
obtaining identified evidence, providing a medical 
examination and opinion that is deemed adequate for rating 
purposes because it included a review of the claims folder 
and the opinion was supported by well-reasoned rationale, and 
the Veteran was provided an opportunity to give personal 
testimony but elected not to do so.  The Veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and has not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  As such, the Board finds that all duties 
to notify and assist have been met.

With respect to the claim of whether the September 1994 and 
June 1995 rating decisions should be reversed or revised on 
the basis of clear and unmistakable error (CUE), the VCAA, 
and its implementing regulations, codified in part at 38 
C.F.R. § 3.159, are not applicable to CUE claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" in CUE claims 
because "there is nothing further that could be developed").  
As noted in Livesay, CUE claims are not conventional appeals 
but instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178- 179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.


ORDER

The claim that the RO's September 1994 and June 1995 rating 
decisions, which denied the Veteran's claim for service 
connection for left shoulder dislocation, should be revised 
or reversed on the grounds of CUE, is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left shoulder 
dislocation; to this extent, the appeal is granted.

Entitlement to service connection for left shoulder 
dislocation is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


